Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
Independent claims 1 and 8 have been amended to incorporate the limitations of previous claim 6, now canceled, which was indicated as containing allowable subject matter in the office action mailed 7/8/22. The amended claims are therefore allowable for the reasons stated in the office action mailed 7/8/22. The prior art, as exemplified by the Funahashi and Tetsuka references cited in the previous office action, as well as the Tsuji reference made of record in the previous office action, does not disclose compositions comprising all the components of the silicone compositions used in the methods of the amended claims, including the Q-branched polysiloxane component (E), and one of ordinary skill in the art would not have had any motivated to modify the prior art compositions to include the Q-branched polysiloxane. Williams (U.S. PG Pub. No. 2010/0137529) discloses a coating composition comprising a curable polyorganosiloxane and a Q-branched organosilicon crosslinking agent, but Williams discloses the coatings as antifouling coatings for substrates used in aquatic environments, and one of ordinary skill in the art therefore would have had no motivation to use the composition of Williams in the currently claimed methods of forming a thermally conductive silicone material on an electric component, and building a thermal conductive connection between two electronic components of an electronic device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771